Citation Nr: 0117662	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  98-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disorder of the 
fourth digit of the left hand.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel







INTRODUCTION

The veteran had active service from August 1986 until June of 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (RO), which denied the benefit 
sought on appeal.  


FINDINGS OF FACT

1.  Upon entering service, the veteran had a preexisting 
disorder of the left ring finger which prevented flexing of 
that finger.

2.  In June 1993, the veteran hyperextended his left ring 
finger while in service.

3.  Seeking treatment for his left ring finger, the veteran 
underwent two surgical procedures in 1995, the first being a 
surgical fusion on the left ring finger, and a second surgery 
to extract a pin placed in the veteran's finger during the 
original fusion surgery.


CONCLUSION OF LAW

The veteran's preexisting injury of the fourth digit of the 
left hand was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 1154(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2000). Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 
2096 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that all relevant facts 
have been properly and sufficiently developed, and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as is mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
veteran's service medical records have been obtained.  The 
veteran has failed to keep VA medical examinations scheduled 
at San Antonio, Texas, VAMC on the dates of February 4, 2000; 
November 7, 2000; February 1, 2001; and February 14, 2001.  
Upon denial of the claim, the veteran was sent a Statement of 
the Case in February 1998, which explained the basis for 
denial and set forth the criteria necessary to substantiate 
the claim.  The veteran also originally scheduled a personal 
hearing in connection with his claim, but failed to attend 
the April 1999 hearing.  Under these circumstances, the Board 
finds that VA has satisfied its statutory duty to assist and 
that this case is ready for appellate review.

This appeal arises out of the veteran's claim of entitlement 
to service connection for a disorder of the fourth digit of 
the left hand.  The veteran essentially contends that his 
finger disorder, which pre-existed service, increased in 
severity during that service.  In this regard, service 
connection will be granted for a disability resulting from a 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting disease or injury in the 
line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history do not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in question as to commencement of the 
disease or disability.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed pre-service 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to manifestations, clinical course, and character 
of the particular injury or disease or residuals thereof.

A pre-existing disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Hensley v. Brown, 
5 Vet. App. 155, 163 (1993).

It is noted in the veteran's January 1986 enlistment Report 
of Medical Examination that the veteran had an inability to 
flex his left ring finger, though it was also noted that the 
veteran's left hand had good function.  The veteran's January 
1986 Report of Medical History indicated that this injury 
occurred in November 1985.  Treatment records indicate that 
in June 1993 the veteran was seen for hyperextension of this 
same finger.  The record indicated that the veteran had a 5- 
year-old football injury, namely an inability to flex the 
left ring finger, which was now causing him pain because he 
recently hyperextended it.  Treatment for the veteran's 
finger was discussed, and the veteran indicated he desired 
fusion surgery.  Surgical records of May 1995 indicate that 
the veteran had many years ago ruptured the flexor digitorum 
profundus of his left ring finger.  Records indicate a fusion 
surgery was performed in May 1995 without complications.  In 
October of 1995, the veteran underwent a surgical procedure 
to remove the wire placed in this finger during the veteran's 
fusion surgery of May 1995.  Records indicate the veteran 
tolerated the procedure well.  

Service medical records are clear that the veteran had a 
preexisting injury to the fourth digit of his left hand upon 
his entrance to service.  It was noted in the veteran's 
enlistment Report of Medical Examination that he was unable 
to flex his left ring finger.  However, evidence exists in 
the claims file to support the contention that there was some 
aggravation of the veteran's left ring finger while he was in 
service.  No substantive treatment of the veteran's left ring 
finger was undertaken until he hyperextended it in June of 
1993.  At this point the veteran was informed as to the 
treatment options regarding his finger.  Records do not 
indicate that the veteran's hyperextension of his left ring 
finger necessitated the two subsequent surgical procedures, 
but it is clear that the June 1993 hyperextension resulted in 
two surgical procedures.  The first of these procedures was a 
fusion surgery performed in May 1995 without complications.  
In October of 1995, the veteran underwent a surgical 
procedure to remove the wire placed in this finger during the 
veteran's fusion surgery of May 1995.  Records indicate the 
veteran tolerated the procedure well.  Noting the equipoise 
of the evidence, the Board concludes that evidence currently 
contained within the claims file can support a factual 
finding that an increase in severity occurred while the 
veteran was in service.

Because there was some level of aggravation in veteran's left 
ring finger injury, a presumption of aggravation attaches 
under 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(such as medical facts and principles which may be considered 
to determine whether the increase in severity is due to the 
natural progress of the condition) is required in order to 
rebut this presumption.  See 38 C.F.R. § 3.306(b).  The only 
pertinent records presently contained within the claims file 
are the veteran's service medical records, and the content of 
these records does not evidence information capable of 
rebutting the presumption of aggravation.  Moreover, the 
claims file contains no medical evidence at all concerning 
natural progression of the veteran's injury.  In cases such 
as this, the presumption of aggravation is dispositive.  See 
Sondel v. West, 13 Vet. App. 213 (1999). 




ORDER

Service connection for a aggravation of an injury to the 
fourth digit of the left hand is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

